Citation Nr: 0119157	
Decision Date: 07/23/01    Archive Date: 07/31/01

DOCKET NO.  96-22 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased disability rating for service-
connected residuals of left knee injury with lateral laxity, 
currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from September 1982 to 
September 1983.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a July 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied a claim by the veteran 
seeking entitlement to an increased disability rating for his 
left knee disability, then rated as 10 percent disabling.  In 
a December 1996 decision, the RO granted the veteran a 20 
percent rating for his left knee disorder.  The case was 
subsequently before the Board in May 1998, at which time it 
remanded the case back to the RO for additional medical 
development.  In response, the RO obtained additional medical 
records and scheduled the veteran for another VA examination.  
Thereafter, the RO rendered another rating decision, dated in 
October 1998, in which it essentially reduced the rating 
assigned to the veteran's service-connected left knee injury 
residuals to 10 percent.  Review of an April 1999 rating 
decision shows that this 10 percent evaluation was continued.

Subsequently, the issue of entitlement to an increased 
disability rating for service-connected residuals of injury, 
left knee, was remanded by the Board in September 1999.  The 
requested development having been completed, the case is now 
again before the Board for adjudication.  The Board does 
point out that following its September 1999 remand, the RO, 
in December 2000, increased the disability evaluation 
assigned to the veteran's service-connected left knee injury 
to 30 percent.  The veteran informed the RO in February 2001 
that he was not satisfied with the action taken on his 
appeal.  

The Board notes, parenthetically, that the veteran is also 
service-connected for degenerative joint disease of the left 
knee.  The Board, as part of a decision dated in September 
1999, determined that the criteria for a disability rating in 
excess of 30 percent for service-connected degenerative joint 
disease, left knee, had not been met; and that, in addition, 
the criteria for a disability rating in excess of 20 percent 
prior to June 23, 1998, for the veteran's service-connected 
degenerative joint disease, left knee, had not been met.  As 
such, in this decision, the veteran's separately evaluated 
service-connected degenerative joint disease of the left knee 
will not be considered.  


REMAND

Upon review of the evidentiary record, the Board observes 
that the veteran was afforded a VA orthopedic examination in 
May 2000.  Review of the examination report shows that the 
examiner indicated that "[n]o prior medical records are 
available."  The Board notes that such medical examinations 
should "take into account the records of prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one."  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); see also Schafrath v. Derwinski, 1 Vet. 
App. 589, 595 (1991); 38 C.F.R. § 4.2 (2000) ("[i]f a 
diagnosis is not supported by the findings on the examination 
report or if the report does not contain sufficient detail, 
it is incumbent upon the rating board to return the report as 
inadequate for evaluation purposes").  

The Board further observes that review of the examination 
report concerning the above-mentioned May 2000 VA examination 
shows that while the veteran was examined, the report is 
shown not to include a diagnosis.  As such, the Board is of 
the opinion that a contemporaneous and thorough examination 
should be conducted.

Review of other medical records on file shows that the 
veteran has been recently treated for problems relating to 
his left knee at the VA outpatient clinic located in Biloxi, 
Mississippi.  A January 2000 outpatient record shows that 
examination of the veteran's left knee showed minimal 
crepitus on extension, and no abnormal ligamentous laxity.  
An addendum report, dated the same day in January 2000, shows 
that X-ray examination of the veteran's left knee revealed 
moderate/severe degenerative joint disease.  Another 
treatment record, dated in March 2000, and shown to be the 
most recent treatment record associated with the claims 
folder, indicates that examination of the veteran showed some 
crepitus with motion, and that X-ray examination revealed 
severe osteoarthritis of the knee.  It was also noted that 
the veteran was too large and too young to be considered for 
knee replacement.  

An evaluation of the level of disability present includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  See 38 C.F.R. §§ 4.10, 4.40, 4.45 (2000).  In 
particular, governing VA regulations, set forth at 38 C.F.R. 
§ 4.40 (2000), provide for consideration of a functional 
impairment when evaluating the severity of a musculoskeletal 
disability.  The United States Court of Appeals for Veterans 
Claims (Court) has held that a higher rating can be based on 
"greater limitation of motion due to pain on use."  DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  However, any such 
functional loss must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  See 
38 C.F.R. § 4.40 (2000).  

It is established Court doctrine that, in assigning a 
disability evaluation, VA must consider the effects of the 
disability upon ordinary use, and the functional impairment 
due to pain, weakened movement, excess fatigability, or 
incoordination.  See DeLuca, supra; 38 C.F.R. §§ 4.40, 4.45 
(2000).  

In support of his claim, the veteran has asserted that he is 
essentially unable to work due to his left knee disability.  
See VA Form 9, Appeal to Board of Veterans' Appeals, dated in 
April 1996.  In this regard, the Board construes this 
assertion by the veteran as a request for extraschedular 
consideration, in light of the alleged interference with 
employment.  While an October 1998 supplemental statement of 
the case (SSOC) cites to the provisions of 38 C.F.R. § 
3.321(b)(1), there is no indication in the file that the RO 
has considered whether referral to VA's Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
is warranted.  Such should be undertaken.

Accordingly, in order to comply with the statutory duty to 
assist, further appellate consideration will be deferred and 
the case is REMANDED to the RO for the following actions:

1.  The veteran should be requested to 
identify the names and complete addresses 
of any additional medical providers, 
either private or VA, who have treated 
him for his service-connected left knee 
disability at issue.  After securing any 
necessary release, the RO should attempt 
to obtain records of any treatment 
identified by the veteran which have not 
already been associated with the record.  
All records obtained should be added to 
the claims folder.  

2.  The RO should take the appropriate 
action to obtain records associated with 
treatment afforded the veteran at the VA 
outpatient treatment clinic in Biloxi, 
Mississippi from March 2000 to the 
present.  All records obtained should be 
added to the claims folder.

3.  The RO should schedule the veteran 
for a VA examination by an orthopedist 
for the purpose of ascertaining the 
severity of his service-connected left 
knee disability.  The examination should 
include all necessary tests and studies, 
including X-rays.  The veteran's left 
knee should be examined for degrees of 
both active and passive range of motion 
and any limitation of function of the 
parts affected by limitation of motion.  
The examiner should also be asked to note 
the normal ranges of motion of the knee.  
Additionally, the examiner should be 
requested to determine whether the 
veteran's left knee exhibits weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service-connected disability; and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion lost or 
favorable or unfavorable ankylosis due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should also be asked to express 
an opinion as to the degree to which pain 
could significantly limit functional 
ability during flare-ups or when the knee 
is used repeatedly over a period of time.  
The presence or absence of any other 
symptomatology, including instability, 
related to the veteran's left knee should 
also be reported and the degree of any 
such instability should be indicated.  
All findings should be reported in 
detail, and the examiner must be afforded 
an opportunity to review the veteran's 
claims file prior to the examination.

4.  The RO is to ensure that copies of all 
correspondence sent to the veteran with 
regard to the scheduling of the 
examinations are made part of the claims 
folder.  The RO is also requested to 
notify the veteran of 38 C.F.R. § 3.655 
(2000).

5.  Following completion of the above 
action, the RO must review the claims 
folder and ensure that the foregoing 
development has been conducted and 
completed in full.  If this development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  If 
the examination report does not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific 
opinions requested, that report must be 
returned for corrective action.  38 C.F.R. 
§ 4.2 (2000) ("if the [examination] 
report does not contain sufficient detail, 
it is incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes.").  See Green, 
supra; Abernathy v. Principi, 3 Vet. App. 
461, 464 (1992); and Ardison v. Brown, 6 
Vet. App. 405, 407 (1994).

6.  Any additional development or 
clarification suggested by the foregoing 
development should be undertaken by the 
RO.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.

7.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
increased rating issue currently on 
appeal, to include consideration of the 
provisions set out in 38 C.F.R. §§ 4.40, 
4.45, and 4.59 (2000).  See also DeLuca, 
supra.  Included should be a 
determination of whether referral to the 
appropriate VA officials for 
consideration of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) is 
warranted.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


